                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 CURTIS B. BOYZELLA,                             )
                                                 )
        Petitioner,                              )
                                                 )
 vs.                                             )    CIV. ACT. NO. 1:21-cv-108-TFM-MU
                                                 )
 STATE OF ALABAMA,                               )
                                                 )
        Respondent.                              )

                         MEMORANDUM OPINION AND ORDER

       On May 7, 2021, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice for failure to prosecute and to comply with

the court’s orders. See Doc. 4. On May 21, Petitioner filed objections though they do not address

the issues raised by the recommendation. Regardless, the Court considered them in its review.

       Fed. R. Civ. P. 41(b) authorizes dismissal of a complaint for failure to prosecute or failure

to comply with a court order or the federal rules. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

1374 (11th Cir. 1999). Further, such a dismissal may be done on motion of the defendant or sua

sponte as an inherent power of the court. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333,

1337 (11th Cir. 2005). “[D]ismissal upon disregard of an order, especially where the litigant has

been forewarned, generally is not an abuse of discretion.” Vil v. Perimeter Mortg. Funding Corp.,

715 F. App’x 912, 915 (quoting Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). “[E]ven

a non-lawyer should realize the peril to [his] case, when [he] . . . ignores numerous notices” and

fails to comply with court orders. Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1169 (5th

Cir. 1980); see also Moon, 863 F.2d at 837 (As a general rule, where a litigant has been forewarned,

dismissal for failure to obey a court order is not an abuse of discretion.). Therefore, the Court



                                            Page 1 of 2
finds it appropriate to exercise its “inherent power” to “dismiss [Plaintiff’s claims] sua sponte for

lack of prosecution.” Link v. Wabash R.R. Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 8 L. Ed. 2d 734

(1962); see also Betty K Agencies, Ltd., 432 F.3d at 1337 (describing the judicial power to dismiss

sua sponte for failure to comply with court orders).

        Since the filing of his petition on February 26, 2021, there was no additional action by the

Plaintiff despite the order for him to pay the filing fee or a motion to proceed in forma pauperis

and to file a proper habeas petition. Further, in both his original petition and in the subsequent

objections, Petitioner repeatedly addresses Judge Brooks. As noted by the Magistrate Judge in his

original order, Judge Brooks is not a judge with this federal court, but rather is a circuit court judge

for Mobile County. His “objections” do not offer any reason for the delay in responding to the

Court’s order or why he could not have requested an extension if needed. Further, he still has not

submitted the completed forms ordered by the Court or the $5.00 filing fee.

        Accordingly, after due and proper consideration of all portions of this file deemed relevant

to the issues raised and a de novo determination of those portions of the recommendation to which

objection is made, the Report and Recommendation of the Magistrate Judge is ADOPTED and

this action is DISMISSED without prejudice for failure to prosecute and obey the Court’s orders.

        Petitioner Boyzella is reminded that if he intends to file pleadings with Judge Brooks, he

should send them to the appropriate court. The Clerk of Court is DIRECTED to send a copy of

the order issued on March 19, 2021 (Doc. 3) along with this order which will include Judge

Brooks’ contact information.

        DONE and ORDERED this 8th day of July, 2021.

                                                /s/Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE



                                             Page 2 of 2
